DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 10-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. (US PAT 7675458 hereinafter Hubbard) in view of Gelli et al. (US PAT 20130265186 hereinafter Gelli).


Regarding claim 1, Hubbard teaches computer implemented method for tracking an aircraft using a radar, the computer implemented method comprising: receiving a primary radar report (Hubbard 4:41-42 “the radar system described herein uses primary radar data in target detection and tracking”) after establishment of 
a real track of the aircraft (Hubbard 5:23-25 “Discrimination between aircraft and wind turbines can also be improved by improving the data association algorithm when generating tracks.”; 2:51-5 “a radar system which discriminates between signal returns from aircraft and wind turbines is provided”); determining 
(Hubbard 6:5-7 “ transmit real-time aircraft position (including altitude) to both ground based stations for air traffic control as well as to appropriately equipped aircraft. ”) and 
an aircraft slant range defined between the radar arranged on the ground and the aircraft (Hubbard 4:60-64 “FIG. 1, shown therein is a block diagram of an exemplary embodiment of a portion of a civil ATC radar system 10. The radar system 10 can estimate the azimuth, range and height of a target for a range of elevation angles in its surveillance area”; 7:42-45 “range of values of the elevation angle in the overlap region corresponds to the glide path of civil aircraft; typically the angle of ascent or descent” [The range defined between the ground ATC radar and airborne aircraft at a range of elevation angles corresponds to a slant range]); determining 
a capture area (Hubbard 4:64 “surveillance area” [see above]) based on the (Hubbard 14:21-29 “FIG. 6. At step 156, the detected targets are then further analyzed to determine if the detection is a false detection due to clutter from a wind turbine. This includes comparing the height of the target to a threshold of about several hundred meters, determining if there are strong amplitudes detected in both the low and high beams, and if the range and azimuth of the detected possible target coincide with the location of a wind farm that can be determined from a range azimuth gate map”); and 
determining whether the primary radar report is a false report by comparing a position from the primary radar report to the capture area (Hubbard 14:21-29 “FIG. 6. At step 156, the detected targets are then further analyzed to determine if the detection is a false detection due to clutter from a wind turbine. This includes comparing the height of the target to a threshold of about several hundred meters, determining if there are strong amplitudes detected in both the low and high beams, and if the range and azimuth of the detected possible target coincide with the location of a wind farm that can be determined from a range azimuth gate map”; 13:59-62 “PSR data processor 46 determines that the possible detected target is actually clutter due to a wind turbine, it sends a clutter detection feedback signal to the CFAR merge module 66 to indicate a false detection”).  
While Hubbard discloses determining false track reports (Hubbard 16:55-58 “processing prioritization may also be used to help improve the tracking performance and decrease the false track in dense clutter environments like the wind farm regions.”), Hubbard does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Gelli teaches a false track slant range associated with the aircraft (Gelli 0057 “a false track being determined when a track: [0058] has an unsteady trajectory defined by a variance of the range”; 0035 “ a aircraft target ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the dual beam radar system and method of Hubbard to include the system and method for eliminating false tracks due to reflections of Gelli.  One would have been motivated to do so in order to advantageously reduce the number of false target reports reducing the number false track (Gelli 0035).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gelli merely teaches that it is well-known to incorporate the particular false track parameters.  Since both Hubbard and Gelli disclose similar radar system for aircrafts tracking reports, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 2, Hubbard in view of Gelli teach The computer implemented method of claim 1, wherein the azimuth of the aircraft is determined based on the established real track associated with the aircraft (Hubbard 13:5-8 “CFAR detectors applied to the outputs of the non-zero Doppler filters can be applied selectively in range and azimuth such that real aircraft returns are not adversely affected”).  

	Regarding claim 4, Hubbard in view of Gelli teach The computer implemented method of claim 1 further comprising: determining that the primary radar report is a false report if the position is in the capture area (Hubbard 14:21-29 “FIG. 6. At step 156, the detected targets are then further analyzed to determine if the detection is a false detection due to clutter from a wind turbine. This includes comparing the height of the target to a threshold of about several hundred meters, determining if there are strong amplitudes detected in both the low and high beams, and if the range and azimuth of the detected possible target coincide with the location of a wind farm that can be determined from a range azimuth gate map”); and 
excluding the false report from a new track initiation (Gelli 0155 “The tracker will then raise the initiation thresholds for that particular plot in order to prevent false tracks creation.”) 
or establishment of a new track that is proximate the aircraft 

	Regarding claim 10, Hubbard in view of Gelli teach The computer implemented method of  claim 1 further comprising: storing data corresponding to an altitude constraint for the real track; detecting an altitude of the real track; and identifying the primary radar report as a false report if the detected altitude of the real track is less than or equal to the altitude constraint (Hubbard 22:16-19 “The height estimation lookup table 18 can be generated by using all combined reports that had a validated SSR altitude and a corresponding PSR unambiguous height estimation value.”; 0044 “A height threshold can be specified but this depends on height estimation accuracy and the target range. Different height thresholds can be used for different ranges; for example, a smaller threshold can be use for near range targets and a larger threshold can be used for far-range targets.”).  

	Regarding claim 11, Hubbard in view of Gelli teach The computer implemented method of claim 1 further comprising: storing data corresponding to a slant range constraint for the false track slant range (Gelli 0057 “in step C the radar tracker determines false tracks on the basis of one or more pre-defined criteria”); and identifying the primary radar report as a false report if a slant range indicated in the primary radar report is less than or equal to the slant range constraint (Gelli 0057 “a false track being determined when a track: [0058] has an unsteady trajectory defined by a variance of the range and/or azimuth speed larger than a pre-defined threshold . . . [0060] if said range distance is larger than a pre-defined range distance threshold, particularly radar range accuracy, the track with the largest range distance is chosen”)

	Regarding claim 12, Hubbard in view of Gelli teach The computer implemented method of  claim 1 further comprising: storing data corresponding to a Mode 3A code for the real track of the aircraft (Gelli fig 1; 0084 “algorithm for reflections elimination is based on the control of: [0085] mode S address or 3A code of the aircrafts”); and 
determining that the primary radar report is not a false report if the real track has an invalid or non-discrete Mode 3A code (Gelli 0035 “a method for eliminating false Mode S SSR or 3A code tracks”).  


	Regarding claim 19, Hubbard in view of Gelli teach A computer-readable medium having processor- executable instructions implementable to execute the computer implemented method according to claim 1 (Hubbard 3:15-18 “In accordance with a further aspect of the present invention, a computer readable medium having program code stored thereon which when for use in processing radar data”).  

	Regarding claim 20, Hubbard in view of Gelli teach A tracking system for an aircraft, the tracking system comprising: a radar configured to detect a primary radar report (Hubbard 6:23 “PSR 14”); and 
a processor communicatively coupled to the radar for receiving the primary radar report (Hubbard 3:2 “ PSR data processor”), wherein the processor is configured to: establish 
a real track for the aircraft (13:7 “real aircraft returns”; 22:61-64 “Accordingly, one method for determining values for these thresholds and parameters can be based on operating the radar system 10 based on real data”), determine 
a false track (Hubbard 6:5-7 “ transmit real-time aircraft position (including altitude) to both ground based stations for air traffic control as well as to appropriately equipped aircraft. ”) and an aircraft slant range defined between the radar arranged on the ground surface and the aircraft (Hubbard 4:60-64 “FIG. 1, shown therein is a block diagram of an exemplary embodiment of a portion of a civil ATC radar system 10. The radar system 10 can estimate the azimuth, range and height of a target for a range of elevation angles in its surveillance area”; 7:42-45 “range of values of the elevation angle in the overlap region corresponds to the glide path of civil aircraft; typically the angle of ascent or descent” [The range defined between the ground ATC radar and airborne aircraft at a range of elevation angles corresponds to a slant range]), determine 
a capture area (Hubbard 4:64 “surveillance area” [see above]) based on the (Hubbard 14:21-29 “FIG. 6. At step 156, the detected targets are then further analyzed to determine if the detection is a false detection due to clutter from a wind turbine. This includes comparing the height of the target to a threshold of about several hundred meters, determining if there are strong amplitudes detected in both the low and high beams, and if the range and azimuth of the detected possible target coincide with the location of a wind farm that can be determined from a range azimuth gate map”), and determine whether the primary radar report is a false report by comparing a position of the aircraft determined from the primary radar report to the capture area (Hubbard 14:21-29 “FIG. 6. At step 156, the detected targets are then further analyzed to determine if the detection is a false detection due to clutter from a wind turbine. This includes comparing the height of the target to a threshold of about several hundred meters, determining if there are strong amplitudes detected in both the low and high beams, and if the range and azimuth of the detected possible target coincide with the location of a wind farm that can be determined from a range azimuth gate map”; 13:59-62 “PSR data processor 46 determines that the possible detected target is actually clutter due to a wind turbine, it sends a clutter detection feedback signal to the CFAR merge module 66 to indicate a false detection”).  
While Hubbard discloses determining false track reports (Hubbard 16:55-58 “processing prioritization may also be used to help improve the tracking performance and decrease the false track in dense clutter environments like the wind farm regions.”), Hubbard does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Gelli teaches a false track slant range associated with the aircraft (Gelli 0057 “a false track being determined when a track: [0058] has an unsteady trajectory defined by a variance of the range”; 0035 “ a aircraft target ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the dual beam radar system and method of Hubbard to include the system and method for eliminating false tracks due to reflections of Gelli.  One would have been motivated to do so in order to advantageously reduce the number of false target reports reducing the number false track (Gelli 0035).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gelli merely teaches that it is well-known to incorporate the particular false track parameters.  Since both Hubbard and Gelli disclose similar radar system for aircrafts tracking reports, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 3, 5-6, 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. (US PAT 7675458 hereinafter Hubbard) in view of Gelli et al. (US PAT 20130265186 hereinafter Gelli) and in further view of Alon (US-20020180631).



	Regarding claim 3, Hubbard in view of Gelli teach The computer implemented method of claim 1 , 
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Alon teaches a false reflected target elimination system and method wherein determining the false track slant range includes adding the aircraft slant range and the altitude(Alon fig 3; 0037 “The reflector object 20 is shown at a range R.sub.1 from the interrogator 18. The reflector object 20 is shown at a range R.sub.2 from the reflected target 16. As indicated in FIG. 3, the distance R.sub.2 is also the range of the real target 14 to the reflector object 20. [0038] The reflected target 16 is thus detected at a range R.sub.REF from the interrogator 18. R.sub.REF=R.sub.1+R.sub.2 (1)”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the dual beam radar system and method of Hubbard and the system and method for eliminating false tracks due to reflections of Gelli to include the false reflection target elimination system and method of Alon.  One would have been motivated to do so in order to advantageously reduce the number of false target reports (Alon 0010).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Alon merely teaches that it is well-known to incorporate the particular calculations.  Since both the previous combination and Alon disclose similar radar system for aircrafts tracking reports, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.



	Regarding claim 5, Hubbard in view of Gelli teach The computer implemented method of claim 1 further comprising: 
storing data corresponding to a set of discriminators (Hubbard 5:1-5 “retains information regarding the beam in which detection occurs as well as possibly the beam in which significant clutter is detected. This information is used to help discriminate between aircraft and wind turbines.”);  
determining whether the primary radar report is the false report further based on the stored set of discriminators (Hubbard 5:1-5 [see above]); 

excluding the false report from a new track initiation or establishment of a new track (Gelli 0155 “The tracker will then raise the initiation thresholds for that particular plot in order to prevent false tracks creation.”) that is 
proximate the aircraft if the primary radar report does not correlate to at least one of the plurality of existing tracks (Hubbard “CFAR detections are further integrated by the binary integrator 68 to provide preliminary detection data that is sent to the PSR data processor 44 . . . the binary integrator 68 to declare a detected target. Accordingly, the binary integrator 68 correlates the detections from several consecutive CPIs to control false alarms due to clutter or second time around targets.”). 
While Gelli compares tracks to determine true or false tracks (Gelli 0133; 0135), the combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Alon teaches a false reflection target elimination for an aircraft surveillance radar system and method in which determining whether the primary radar report correlates to at least one of a plurality of existing tracks if the primary radar report is determined to be the false report  (Alon 0041 “The difference between the range of the real target 14 and the reflected target 16 can be used to identify the real target 14 versus the reflected target 16 even in an early stage of target plot processing. Once the reflected target 16 is identified, it can be filtered out before being reported to the radar display (not shown) and system tracker (not shown). The location of the reflector object 20 can also be identified and used to reduce the number of false target reports.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the dual beam radar system and method of Hubbard and the system and method for eliminating false tracks due to reflections of Gelli to include the false reflection target elimination system and method of Alon.  One would have been motivated to do so in order to advantageously reduce the number of false target reports (Alon 0010).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Alon merely teaches that it is well-known to incorporate the particular calculations.  Since both the previous combination and Alon disclose similar radar system for aircrafts tracking reports, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 6, Hubbard in view of Gelli and in further view of Alon teach The computer implemented method of claim 5 further comprising: updating at least one of the plurality of existing tracks using the primary radar report if the primary radar report is determined to correlate to the corresponding one of the plurality of existing tracks, or initiating a new track for another aircraft using the primary radar report if the primary radar report is determined to not correlate to at least one of the plurality of existing tracks (Gelli 0041 “Sending the extracted plots to the radar tracker along with said probability of presence of false replies in the cells to which they respectively belong; [0042] B4. Calculating, by means of the radar tracker, the tracks relevant to the plots, updating the already existing tracks on the radar display and initiating new tracks using one or more track initiation thresholds chosen on the basis of said probability of presence of false replies calculated in step B3”’ 0049 “in step B4, a track initiation threshold is used, which is a pre-defined number of correlating consecutive plots, said track initiation threshold being an increasing function of said probability of presence of false replies calculated in step B3.”).

	Regarding claim 8, Hubbard in view of Gelli teach The computer implemented method of  claim 1 further comprising: storing data corresponding to a predetermined false track slant range threshold (Hubbard fig 6 “Get CFAR threshold based on radar data]); determining 
an absolute value of a delta slant range between the aircraft slant range and a primary radar report slant range of the primary radar report (Hubbard eq. 1; 9:37-40 “PSR data processor 46 associates the range R.sub.H or R.sub.L, azimuth AZI.sub.H or AZI.sub.L, and the delta gain, calculated as per equation 1, to the detected target.” [The delta gain is a positive number corresponding to an absolute value]); 
comparing the absolute value to the stored data corresponding to the predetermined false track slant range threshold (Hubbard fig 5-6 [The preprocessed data are compared to the clutter data and false reports are identified]; 10:59-61 “When it is determined that a detected target is actually clutter due to a wind farm, the PSR data processor 46 can provide clutter detection feedback signals to the low and high beam signal processors 40 and 44 to indicate a false detection.”); and 

The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Alon teaches a false reflected target elimination for an aircraft surveillance radar system and method with absolute value delta slant range between an incoming and matching target (eq. 7 [further see fig 6 the lined data points are positive]) where the false report is less than or equal to the false track slant range threshold and the primary radar report slant range is greater than the aircraft slant range (0040 “The range R.sub.REF of the reflected target 16 is always larger than the range R.sub.T of the real target 14 ”; 0089 “If the maximum range difference .DELTA.R.sub.max is not greater than a predetermined range threshold, then a Decrement Reflection Flag 58 process decrements the reflector flag. If the Range Threshold Compare process 56 indicates that maximum range difference .DELTA.R.sub.max is greater than the range threshold, then an Increment Reflection Flag process 60 increments the reflection flag.”; Abstract “The range from the radar system to the targets is determined, and the target plot having smallest range of all target plots that indicate reflection of radar signals from the same target is accepted as being a real target. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the dual beam radar system and method of Hubbard and the system and method for eliminating false tracks due to reflections of Gelli to include the false reflection target elimination system and method of Alon.  One would have been motivated to do so in order to advantageously reduce the number of false target reports (Alon 0010).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Alon merely teaches that it is well-known to incorporate the particular calculations.  Since both the previous combination and Alon disclose similar radar system for aircrafts tracking reports, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 13, Hubbard in view of Gelli teach The computer implemented method of claim 1 further comprising 
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Alon teaches a reflector mapping and false target elimination system and method accepting Mode 2 squawks (Alon 0043 “Target reflection is considered to identified when more than one report with the same mode code is detected in a scan. That is true for all mode 2 and 3 codes”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the dual beam radar system and method of Hubbard and the system and method for eliminating false tracks due to reflections of Gelli to include the false reflection target elimination system and method of Alon.  One would have been motivated to do so in order to advantageously reduce the number of false target reports (Alon 0010).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Alon merely teaches that it is well-known to incorporate the particular calculations.  Since both the previous combination and Alon disclose similar radar system for aircrafts tracking reports, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.







Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. (US PAT 7675458 hereinafter Hubbard) in view of Gelli et al. (US PAT 20130265186 hereinafter Gelli) and in further view of Abbett et al. (US-20090167591 hereinafter Abbett). 

	Regarding claim 7, Hubbard in view of Gelli teach The computer implemented method of claim 1 further comprising: storing data corresponding to a predetermined delta azimuth threshold (Hubbard 12:7-11 “The CFAR detectors 80-88 select a threshold value based on a combination of radar amplitude data associated with the current range-azimuth cell that is being processed as well as the clutter level in a corresponding range cell provided by one of the corresponding clutter maps 90-98.”); determining 
an absolute value of a delta azimuth between a real track azimuth of the aircraft (Hubbard 13:5-8 “ the clutter maps corresponding to the CFAR detectors applied to the outputs of the non-zero Doppler filters can be applied selectively in range and azimuth such that real aircraft returns are not adversely affected”) and 
an azimuth indicated in the primary radar report (Hubbard 10:1-3 “For each detected target, the PSR data processor 46 can output the range, and azimuth, and either the estimated height or a beam indicator.”; 1:22-23 “The PSR transmits pulses and reports the range and azimuth of all detected objects in a given surveillance area. ”); 
comparing the absolute value to the stored data corresponding to the predetermined delta azimuth threshold; (Hubbard 22:15-30 “The height estimation lookup table 18 can be generated by using all combined reports . . . Multiple tables may be built in range or azimuth . . . The actual count of values used in each cells averaging is maintained to provide a "quality" assessment of the average provided. When generating the height estimation lookup table 18, each table entry value is compared to the table values on either side to ensure logical and reasonable progression of values in the table 18.”).  
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Abbett teaches a precision registration for tracking a radar target such as an aircraft wherein comparing the absolute value to the stored data corresponding to the predetermined delta azimuth threshold; and identifying the primary radar report as the false report if the absolute value is less than or equal to the stored data corresponding to the predetermined delta azimuth threshold (0045 “A radar target is discarded if the absolute value of the computed radial acceleration component at the time of the target exceeds MAX_RHO_ACC MIN_AZI_SIG Minimum statistical significance below which an azimuth registration solution is accepted as an actual azimuth registration bias detection.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the dual beam radar system and method of Hubbard and the system and method for eliminating false tracks due to reflections of Gelli to include the precision registration for tracking a radar target of Abbett.  One would have been motivated to do so in order to provide accurate target positions (Abbett 0008).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Abbett merely teaches that it is well-known to incorporate the particular calculations.  Since both the previous combination and Abbett disclose similar radar system for aircrafts tracking reports, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. (US PAT 7675458 hereinafter Hubbard) in view of Gelli et al. (US PAT 20130265186 hereinafter Gelli) and in further view of Cornic et al. (US PAT 20100085237 hereinafter Cornic). 

	Regarding claim 9, Hubbard in view of Gelli teach The computer implemented method of  claim 1, 
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cornic teaches a radar system and method for determining an aircraft positioning using a surface level distance between the ground surface and the radar (Cornic fig 2 [h1 represents the height of the radar corresponding to a surface level distance between the ground surface (30) and the radar (22)]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the dual beam radar system and method of Hubbard and the system and method for eliminating false tracks due to reflections of Gelli to include the radar system and method for surface reflection identification of Cornic.  One would have been motivated to do so in order to advantageously minimize unwanted ground reflection signals (Cornic 0012).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cornic merely teaches that it is well-known to incorporate the particular calculations.  Since both the previous combination and Cornic disclose similar radar system for aircrafts tracking reports, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 18, Hubbard in view of Gelli teach The computer implemented method of claim 1, 
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cornic teaches a radar system and method for determining an aircraft positioning wherein determining the false track slant range includes using a reflection return path that occurs from the aircraft to the ground surface to the radar (Cornic 0038 “teaches a radar system and method for determining an aircraft positioning using”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the dual beam radar system and method of Hubbard and the system and method for eliminating false tracks due to reflections of Gelli to include the radar system and method for surface reflection identification of Cornic.  One would have been motivated to do so in order to advantageously minimize unwanted ground reflection signals (Cornic 0012).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cornic merely teaches that it is well-known to incorporate the particular calculations.  Since both the previous combination and Cornic disclose similar radar system for aircrafts tracking reports, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. (US PAT 7675458 hereinafter Hubbard) in view of Gelli et al. (US PAT 20130265186 hereinafter Gelli) and in further view of Mok et al. (US PAT 5712785 hereinafter Mok). 


	Regarding claim 14, Hubbard in view of Gelli teach The computer implemented method of claim 1 further comprising: storing flight plan data corresponding to the real track of the aircraft; 
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Mok teaches a aircraft tracking system and method that produces track report whether a track report is associated or unassociated with a flight plan (Mok 4:14-21 “ALDS 1 can receive target data transmission 8 from ARTS sensor 5 and can transmit track report 9 to position monitoring apparatus (PM) 10. Data output by ARTS sensor 5 can be an associated track, that is, an ARTS track that has been associated with a flight plan or, or an unassociated track, which has not been associated with a flight plan. Both associated and unassociated tracks can include location in terms of X, Y coordinates, and track symbols.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the dual beam radar system and method of Hubbard and the system and method for eliminating false tracks due to reflections of Gelli to include the aircraft landing determination system and method of Mok.  One would have been motivated to do so in order to advantageously avoid surface conflicts with arriving aircraft (Mok 2:1-10).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Mok merely teaches that it is well-known to incorporate the particular mode calculations.  Since both the previous combination and Mok disclose similar radar system for aircrafts tracking reports, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.



Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. (US PAT 7675458 hereinafter Hubbard) in view of Gelli et al. (US PAT 20130265186 hereinafter Gelli) and in further view of Mok et al. (US PAT 5712785 hereinafter Mok) and in further view of Kim et al. (US-20170330465 hereinafter Kim). 

Regarding claim 15, Hubbard in view of Gelli and in further view of Mok teach The computer implemented method of claim 14 further comprising 
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Kim teaches an air traffic management system and method with flight plan data corresponding to multiple aircrafts (Kim 0011 “coupling the flight plan with the system track using the secondary surveillance radar (SSR) code of the system track (flight plan-system track), if the flight data processing unit receives the system track including the SSR code (5210); b-2) coupling the flight plan with the ADS-B track using SSR code or Callsign of the ADS-B track (flight plan-ADS-B track), if the flight data processing unit receives the ADS-B track (S220); b-3) coupling the flight plan with the ADS-B plot using the Callsign of the ADS-B plot (flight plan-ADS-B plot), if the flight data processing unit receives the ADS-B plot (S230); and b-4) periodically determining, by the flight data processing unit, whether there is the flight path (the system track, the ADS-B track, or the ADS-B plot including the SSR code) corresponding to the flight plan for each aircraft and maintaining the coupling between the flight plan and the flight path if there is the flight path matching the flight path of the steps b-1 to b-3 (S240).”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the dual beam radar system and method of Hubbard and the system and method for eliminating false tracks due to reflections of Gelli and the aircraft landing determination system and method of Mok to include the flight plan coupling system and method of Kim.  One would have been motivated to do so in order to advantageously improve air traffic control (Kim 0004).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kim merely teaches that it is well-known to incorporate the particular flight plan parameters for tracking.  Since both the previous combination and Kim disclose similar radar system for aircrafts tracking reports, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. (US PAT 7675458 hereinafter Hubbard) in view of Gelli et al. (US PAT 20130265186 hereinafter Gelli) and in further view of Pieronek et al. (US PAT 5394152 hereinafter Pieronek). 

	Regarding claim 16, Hubbard in view of Gelli teach The computer implemented method of claim 1 
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Pieronek teaches a raedar processing system and method for aircraft tracks correlating military identification to a track (Pieronek 13:10-15 “track altitude can be used to determine the report altitude, the military identification, military emergency, and the beacon real-time quality control (RTQC) are checked (steps 158 and 160), and then the report is associated or correlated to the track. ”; 10:38-42 “After the reports indicated by the replies are created (step 102), military identification, military emergency, and beacon real-time quality control (RTQC) are checked (steps 104 and 106), and then the report is correlated to the track”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the dual beam radar system and method of Hubbard and the system and method for eliminating false tracks due to reflections of Gelli to include the radar detection system and method of Pieronek.  One would have been motivated to do so in order to advantageously report and avoid redundant replies from military aircraft (Pieronek 8:10-25).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Pieronek merely teaches that it is well-known to incorporate the particular calculations.  Since both the previous combination and Pieronek disclose similar radar system for aircrafts tracking reports, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. (US PAT 7675458 hereinafter Hubbard) in view of Gelli et al. (US PAT 20130265186 hereinafter Gelli) in view of Mok et al. (US PAT 5712785 hereinafter Mok) and in further view of Ren (US-20180240348). 

Regarding claim 17, Hubbard in view of Gelli teach The computer implemented method of  claim 14 further comprising 
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Ren teaches an airspace advisory system and method using a weight class in accordance to the trajectory of a flight plan (Ren 0047 “plan prediction (e.g., flight plan prediction may reflect predicted parameters at points on the flight plan, such that it may be shared with external systems, as needed); reference to the trajectory modeler module 230 (E.g., to track the trajectory model that may hold personality parameters of the aircraft for accurate trajectory prediction).”; 0066 “trajectory modeler module 230 may hold a probability of personality parameters for a given aircraft that is performing an active flight. In one or more embodiments, personality parameters may include aircraft weight”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the dual beam radar system and method of Hubbard the system and method for eliminating false tracks due to reflections of Gelli and the aircraft landing determination system and method of Mok to include the spacing advisory system and method of Ren.  One would have been motivated to do so in order to advantageously improve the efficiency and enhance the safety of a flight path trajectory prediction (Ren 0002; 0047).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Ren merely teaches that it is well-known to incorporate the particular weight class parameters.  Since both the previous combination and Ren disclose similar radar system for aircrafts tracking reports, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Graf et al. (EP-3273262) discloses “The inventions relates to a monopulse secondary surveillance radar comprising: characterized in that the monopulse secondary surveillance radar further comprises a plurality of fixed sectorised antennas (40) that together are capable to cover the complete azimuth (See abstract)”
Ding et al. (US-20080111730) discloses “Various embodiments are described herein for a track quality based multi-target tracker and an associated method. The method includes associating a measurement with a track, generating measurement association statistics for the track, generating and updating a track quality value for a track based on a measurement-to-track association likelihood, and updating track lists based on the track quality value and the measurement association statistics of the tracks in these lists. The tracker includes structure for carrying out this method. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                       

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648